Cite as 2016 Ark. 359

                SUPREME COURT OF ARKANSAS
                                      No.   CV-16-785

KARA L. BENCA                                    Opinion Delivered   October 27, 2016
                             PETITIONER
                                                 AN ORIGINAL ACTION
V.


MARK MARTIN, IN HIS OFFICIAL
CAPACITY AS SECRETARY OF
STATE OF THE STATE OF
ARKANSAS
                   RESPONDENT

ARKANSANS FOR COMPASSIONATE                      PETITION GRANTED.
CARE 2016
                INTERVENOR

                           KAREN R. BAKER, Associate Justice


       Kara L. Benca, petitioner, challenges the sufficiency of signatures counted by the

respondent, the Honorable Mark Martin, Arkansas Secretary of State, in the statewide

initiative ballot petition entitled “The Arkansas Medical Cannabis Act,” which is on the

November 8, 2016 ballot. The proposed Act is sponsored by intervenor, Arkansans for

Compassionate Care 2016. Because we conclude that the total number of signatures which

should have been counted by respondent falls below the statutory minimum, we grant the

petition.

       Article 5, section 1 of the Arkansas Constitution, incorporating amendment 7, governs

both statewide and local initiatives and referendums. See Ark. Const. art. 5, § 1, amended by

Ark. Const. amend. 7; Mays v. Cole, 374 Ark. 532, 289 S.W.3d 1 (2008). “Jurisdiction to
                                    Cite as 2016 Ark. 359

review the sufficiency of statewide initiative petitions is conferred on this court by way of

amendment 7 to the Arkansas Constitution. See Ward v. Priest, 350 Ark. 345, 86 S.W.3d 884

(2002). Following certification by the Secretary of State, amendment 7 clearly confers

original and exclusive jurisdiction upon this court to review the Secretary of State’s decision

as to the sufficiency of the petition.” Stephens v. Martin, 2014 Ark. 442, at 6, 491 S.W.3d 451,

454. Here, because the Ballot Measure seeks to “propose a law,” the sponsor intervenor

needed valid signatures from 8 percent of the voters in the last gubernatorial general election;

under amendment 7, 67,887 signatures of registered voters are required in order for the

Ballot Measure to be placed on the November 8, 2016, general election ballot.

       The sponsor intervenor of the measure initially submitted 117,547 signatures. Martin

culled the signatures for various reasons, and ultimately validated 77,516. In challenging the

sufficiency of the petition, Benca needs to invalidate more than 9,629 signatures to prevail

and have the petition removed.

       On September 9, 2016, we appointed the Honorable John B. Robbins as special

master in this matter. The master held a hearing on September 19–20, 2016, at which he

heard testimony, heard the arguments of counsel, and received evidence.

       On September 27, 2016, the master entered his original and amended findings and

found that 2,087 signatures were disqualified but that the remainder of the signatures could

be counted. From that report, Benca presents six points asserting that the signatures accepted

by respondent should not be counted because (1) the Sponsor intervenor failed to comply

with Ark. Code Ann. § 7-9-111(f)(2) (Supp. 2015); (2) paid canvassers collected signatures


                                               2
                                    Cite as 2016 Ark. 359

in violation of Ark. Code Ann. § 7-9-601; (3) petition parts lack the signature, printed name,

and residence address of the canvasser; (4) signatures where the canvasser verification is dated

earlier than the date on which a petitioner signed the petition; (5) the canvasser’s affidavit

failed to indicate whether or not the canvasser was a paid or unpaid volunteer canvasser; and

(6) two canvassers failed to personally witness the signatures of individuals who signed the

petition.

       Moving to Benca’s arguments, our standard of review is that we will accept the

master’s findings of fact unless they are clearly erroneous. See Roberts v. Priest, 334 Ark. 503,

975 S.W.2d 850 (1998). A finding of fact is clearly erroneous, even if there is evidence to

support it, when, based on the entire evidence, the court is left with the definite and firm

conviction that the master has made a mistake. Id. Further, we note the case before us asks

this court to interpret Act 1413 of 2013 and Act 1219 of 2015, which amended our laws

regarding the collection of signatures on initiative petitions. See Ark. Code Ann. §§ 7-9-101

et seq. (Repl. 2011 & Supp. 2015).1 Accordingly, in interpreting statutes, we construe the

statute just as it reads, giving the words their ordinary and usually accepted meaning in

common language. Berryhill v. Synatzske, 2014 Ark. 169, 432 S.W.3d 637. We construe

statutes so that, if possible, every word is given meaning and effect. Cave City Nursing Home,

Inc. v. Ark. Dep’t of Human Servs., 351 Ark. 13, 89 S.W.3d 884 (2002). With these standards

identified, we turn to the merits of Benca’s petition.


       1
        Because all of the signatures challenged by Benca were collected after the mandate
issued in McDaniel v. Spencer, 2015 Ark. 94, 457 S.W.3d 641, we hold that Act 1413 is
applicable to this matter.

                                               3
                                    Cite as 2016 Ark. 359

                   I & II. Ark. Code Ann. §§ 7-9-111(f)(2) and 7-9-601

       Benca’s first two points challenge the same 8,620 signatures. Benca first asserts that the

signatures should be disqualified pursuant to Ark. Code Ann. § 7-9-111(f)(2) and not

counted pursuant to Ark. Code Ann. § 7-9-601. The signatures at issue are challenged based

on Benca’s position that the sponsor intervenor did not comply with the “paid canvasser”

requirements of the statutes. Specifically, she argues that the signatures should be disqualified

because the sponsor intervenor failed to provide canvassers with a Secretary of State

handbook, failed to train canvassers in the law, failed to provide a list of canvassers to the

Secretary of State, and failed to provide a state police criminal background check within 30

days of a canvasser’s registration. Because Benca’s first two points challenge the same

signatures, and because Ark. Code Ann. § 7-9-601 is dispositive on these points, we address

the points together.

       With regard to the 8,620 challenged signatures, the master found as follows:

       Counts I and II question the same 8,620 signatures. Count I is based upon Ark. Code
       Ann. Section 7-9-111(f)(2), however, that statutory requirement did not include a
       “do not count” penalty. Petitioner did not dispute this. I find that no signatures are
       disqualified under Count I.

       With regard to Count II and Ark. Code Ann. § 7-9-601, the master found:

       In Count II Petitioner contends that these 8,620 signatures should be disqualified for
       failure to timely provide “paid canvasser list” information to Respondent and meet
       State Police background check requirements on each paid canvasser prior to
       circulation. Of the 8,620 signatures at issue:

              a.       2,548 were alleged to be disqualified for failure of a State Police
                       background check to be obtained on paid canvassers;

              b.       5,032 were alleged to be disqualified as a result of a “date conflict,”

                                               4
                                   Cite as 2016 Ark. 359

                     where the State Police background check was incorrectly dated after
                     the date the Sponsor made a written statement to Respondent Secretary
                     that a background check had already been done;

              c.     399 signatures were allegedly collected by paid canvassers who had not
                     been disclosed by the Sponsor to Respondent Secretary; and

              d.     701 signatures were collected by paid canvassers prior to their disclosure
                     to Respondent Secretary.

       The above requirements only apply to “paid” canvassers. The proof was undisputed
       that most of the Sponsor’s canvassers were volunteers and many of the canvassers who
       had been reported as “paid,” as well as many who had checked that they were “paid,”
       were only to be paid if sufficient funds were contributed to the petition drive in the
       future. Furthermore, it was undisputed that many of these canvassers were never in
       fact paid.

       Petitioner has not identified which of these canvassers fall into this category.

       Consequently, I cannot find how many, if any, of these 8,620 signatures should be
       disqualified.

       Benca contends that the master erred because the record demonstrates that the sponsor

intervenor did not comply with Ark. Code Ann. § 7-9-601 with regard to the 8,620

signatures and the signatures must be disqualified pursuant to Ark. Code Ann. § 7-9-111.

Benca’s position is dependent upon the court’s interpretation and holding regarding the “paid

canvasser” statute, Ark. Code Ann. § 7-9-601, and whether the petition was in compliance

with those requirements. Benca contends that the 8,620 signatures should have been rejected

by the Secretary of State’s office for failure to comply with Ark. Code Ann. § 7-9-601

because (1) the sponsor intervenor failed to obtain a state police background check; (2) the

State Police background check was incorrectly dated after the date the sponsor intervenor

reported to the Secretary of State that it had been conducted; (3) signatures were collected


                                              5
                                    Cite as 2016 Ark. 359

by paid canvassers who had not been disclosed by the sponsor intervenor to the respondent;

and (4) the signatures were collected by paid canvassers prior to this disclosure to the

respondent. Therefore, we now turn to Ark. Code Ann. § 7-9-601, “Hiring and training of

paid canvassers,” which provides in its entirety:

       (a)(1) A person shall not provide money or anything of value to another person for
       obtaining signatures on a statewide initiative or referendum petition unless the person
       receiving the money or item of value meets the requirements of this section.

       (2) Before a signature is solicited by a paid canvasser the sponsor shall:

              (A) Provide the paid canvasser with a copy of the most recent edition of the
              Secretary of State’s initiatives and referenda handbook;

              (B) Explain the Arkansas law applicable to obtaining signatures on an initiative
              or referendum petition to the canvasser; and

              (C)(i) Provide a complete list of all paid canvassers’ names and current
              residential addresses to the Secretary of State.

              (ii) If additional paid canvassers agree to solicit signatures on behalf of a sponsor
              after the complete list is provided, the sponsor shall provide an updated list of
              all paid canvassers’ names and current residential addresses to the Secretary of
              State.

       (b)(1) To verify that there are no criminal offenses on record, a sponsor shall obtain,
       at its cost, from the Department of Arkansas State Police, a current state and federal
       criminal record search on every paid canvasser to be registered with the Secretary of
       State.

       (2) The criminal record search shall be obtained within thirty (30) days prior to the
       registration of the paid canvasser.

       (3) Upon submission of its list of paid canvassers to the Secretary of State, the sponsor
       shall certify to the Secretary of State that each paid canvasser in its employ has passed
       a criminal background search in accordance with this section.

       (4) A willful violation of this section by a sponsor or paid canvasser constitutes a Class
       A misdemeanor.

                                                6
                                    Cite as 2016 Ark. 359

       (5) Signatures incorrectly obtained or submitted under this section shall not be
       counted by the Secretary of State.

       (c) As used in this section, “paid canvasser” means a person who is paid or with whom
       there is an agreement to pay money or anything of value before or after a signature
       on an initiative or referendum petition is solicited in exchange for soliciting or
       obtaining a signature on a petition.

       (d) Before obtaining a signature on an initiative or referendum petition as a paid
       canvasser, the prospective canvasser shall submit in person or by mail to the sponsor:

       (1) The full name and any assumed name of the person;

       (2) The current residence address of the person and the person’s permanent domicile
       address if the person’s permanent domicile address is different from the person’s
       current residence address;

       (3) A signed statement taken under oath or solemn affirmation stating that the person
       has not pleaded guilty or nolo contendere to or been found guilty of a criminal felony
       offense or a violation of the election laws, fraud, forgery, or identification theft in any
       state of the United States, the District of Columbia, Puerto Rico, Guam, or any other
       United States protectorate;

       (4) A signed statement that the person has read and understands the Arkansas law
       applicable to obtaining signatures on an initiative or referendum petition; and

       (5) A signed statement that the person has been provided a copy of the most recent
       edition of the Secretary of State’s initiatives and referenda handbook by the sponsor.

       (e) A sponsor shall maintain the information required under this section for each paid
       canvasser for three (3) years after the general election.

       In reviewing the statute, “the first rule of statutory construction is to apply a plain

reading to the statute, construing it just as it reads, by giving the words their ordinary and

usually accepted meaning in common language. Cave City Nursing Home, Inc. v. Ark. Dep’t

of Human Servs., 351 Ark. 13, 89 S.W.3d 884 (2002).” City of Ft. Smith v. Carter, 372 Ark.
93, 95, 270 S.W.3d 822, 824 (2008). Further, “the word ‘shall’ when used in a statute means


                                                7
                                    Cite as 2016 Ark. 359

that the legislature intended mandatory compliance with the statute unless such an

interpretation would lead to an absurdity. Ark. State Highway Comm’n v. Mabry, 229 Ark.
261, 315 S.W.2d 900 (1958).” Loyd v. Knight, 288 Ark. 474, 477, 706 S.W.2d 393, 395

(1986).

       Here, with regard to Ark. Code Ann. § 7-9-601, Benca contends that there are two

categories of problems with the criminal background checks and two categories of problems

with the list of paid canvassers submitted to the Secretary of State.

       First, with regard to background checks, Benca challenges 2,548 signatures that were

gathered by canvassers where no state police background check was ever obtained and 5,032

where the background check was completed after the sponsor had certified that the

background check had already been performed. The plain language of Ark. Code Ann. §

7-9-601 provides that the sponsor “shall obtain” a current state and federal criminal record

search, and that the criminal record search “shall be obtained within thirty (30) days prior to

the registration of the paid canvasser.” Additionally, the statute provides that the background

check is to be completed before the paid canvasser list is submitted given to the Secretary of

State and requires the sponsor to “certify to the Secretary of State that each paid canvasser

in its employ has passed a criminal background search in accordance with this section.” Ark.

Code Ann. § 7-9-601(b)(3). The statute also provides that “signatures incorrectly obtained

or submitted under this section shall not be counted by the Secretary of State.” Ark. Code

Ann. § 7-9-601(b)(5). Accordingly, based on the plain language of the statute, the sponsor

shall conduct the background checks not more than 30 days before placing the paid canvasser


                                              8
                                       Cite as 2016 Ark. 359

on the list, and the sponsor shall submit the list to the Secretary of State before the paid

canvasser collects any signatures. Furthermore, if the sponsor does not comply with the

requirement of timely performing the background check, the statute clearly provides that

those signatures collected shall not be counted. Here, based on the record before us, the

signatures do not comply with the statute. Therefore, we disqualify the 7,580 signatures and

exclude these signatures from the count.

       Second, Benca asserts that signatures collected by paid canvassers who were not

properly disclosed to the Secretary of State should be excluded.           Specifically, Benca

challenges 339 signatures collected by paid canvassers who were not disclosed to the

Secretary of State and 701 signatures that were collected by paid canvassers before they were

disclosed to the Secretary of State.

       Again, applying the plain language of the statute, section 7-9-601(a)(2) provides that

the requirements of the section must be met “before a signature is collected by a paid

canvasser.” Further, subsection (a)(2)(C) requires that the sponsor must “provide a complete

list of all paid canvassers’ names and current residential addresses to the Secretary of State.”

Additionally, section 7-9-103(a)(4) states that “a person shall not act as a paid canvasser on

a statewide initiative or referendum petition if the sponsor has not provided the information

required under § 7-9-601 to the Secretary of State before the person solicits signatures on a

petition.” Finally, Ark. Code Ann. § 7-9-601(b)(5) provides that “[s]ignatures incorrectly

obtained or submitted under this section shall not be counted by the Secretary of State.”

       We also we note that the plain statutory language requires that the designation of


                                                9
                                    Cite as 2016 Ark. 359

“paid canvasser” be made before the canvasser collects any signatures. Subsection (c) defines

“paid canvasser” as “a person who is paid or with whom there is an agreement to pay money

or anything of value before or after a signature on an initiative or referendum is solicited in

exchange for soliciting or obtaining a signature on a petition.”           Ark. Code Ann. §

7-9-601(c). In other words, once the sponsor identifies a canvasser as paid, the sponsor must

comply with the statute to obtain valid signatures. Therefore, if the canvasser is identified by

the sponsor as a paid canvasser, then the requirements must be met before signatures are

collected. Accordingly, because the signatures are not in compliance with the plain language

of the statutes, the signatures should not have been counted, the master clearly erred, and the

8,620 signatures must be excluded.

                      III. Residence Address: Ark. Code Ann. § 7-9-126

       For her next point, Benca asserts that the master’s findings regarding the canvassers’

residences are erroneous. First, Benca challenges 727 signatures on petitions where the

canvasser failed to identify any addresses at all. Second, Benca challenges 515 signatures on

petitions where the canvasser specified a Post Office Box as a residential address. Finally,

Benca challenges 2,087 signatures on petitions where the canvasser used a business address

as a residential address. Benca contends that Ark. Code Ann. § 7-9-126 (b)(2) provides that

if a petition part lacks the signature, printed name and residence address of the canvasser, then

it is not to be counted. She contends that the master was required to follow the mandatory

language of the statute and that he clearly erred when he concluded that these errors were

technical or clerical. Benca asserts that the only statute with the clerical-error language is


                                               10
                                    Cite as 2016 Ark. 359

Ark. Code Ann. § 7-9-109, which is not applicable and is the statute covering the form of

verification for the canvasser’s affidavit and the clerical-errors language applies to technical

errors made by a clerk, notary, judge, or justice of the peace when verifying the canvasser’s

signature. The master disqualified a portion of the challenged signatures and allowed others

in his findings:

       In Count III, Petitioner challenges:

       a. 515 signatures on petition parts where the canvasser used a P.O. Box for
       canvasser’s address;

       b. 727 signatures where the signers failed to include a residence address; and

       c. 2087 signatures where the canvassers used a business address.

       I find that use of P.O. Box addresses as described in subparagraph a. above and failure
       of some of the canvassers to include a residence address as described in subparagraph
       b. above were mere technical or clerical errors and these signatures should not be
       disqualified. However, I find that the canvassers’ use of business addresses causes the
       2087 signatures described in subparagraph c. above to be disqualified.


       The law regarding the residential address of the canvasser, Ark. Code Ann. § 7-9-108,

“Circulating Petitions,” provides in pertinent part:

       (b) Each part of a petition shall have attached thereto the affidavit of the canvasser to
       the effect that the canvasser’s current residence address appearing on the verification
       is correct, that all signatures appearing on the petition part were made in the presence
       of the affiant, and that to the best of the affiant’s knowledge and belief each signature
       is genuine and each person signing is a registered voter.

       Further, Ark. Code Ann. § 7-9-126 provides in pertinent part:

       (b) A petition part and all signatures appearing on the petition part shall not be
       counted for any purpose by the official charged with verifying the signatures,
       including the initial count of signatures, if one (1) or more of the following is true:


                                              11
                                     Cite as 2016 Ark. 359

       (1) The petition is not an original petition, including without limitation a petition that
       is photocopied or is a facsimile transmission;

       (2) The petition lacks the signature, printed name, and residence address of the
       canvasser or is signed by more than one (1) canvasser[.]

       Here, the 3,329 signatures challenged do not contain a residential address. The statute

states that the petition shall include the canvasser’s current residence address and that failure

of the petition to include the “residence address” of the canvasser results in the signatures

collected by that canvasser not being counted. The master disqualified the 2,087 signatures

where the canvasser used a business address rather than a residence address but found that the

petitions with no address and those with a P.O. Box address were “clerical errors” and did

not disqualify those signatures. We agree with the disqualification of the business addresses,

but we also disqualify the P.O. Box addresses. These signatures were not in compliance with

the statute because a P.O. Box is not a residence address. Further, the master clearly erred

in finding that these were clerical errors. While there is a limited exception for “clerical

errors” in Ark. Code Ann. § 7-9-109, it is not applicable here. That section addresses the

specific form to be used for petitions: “Forms herein given are not mandatory, and if

substantially followed in any petition it shall be sufficient, disregarding clerical and merely

technical errors” — and is for the correction of the error in the affidavit not the residence

requirement in Ark. Code Ann. § 7-9-109. Ark. Code Ann. § 7-9-108, discussed above,

requires that the petition shall contain a residential address for the canvasser. Further, section

7-9-126(b) mandates that signatures on a petition “shall” not be counted if “the petition lacks

the signature, printed name, and residence address of the canvasser.” Accordingly, “shall”


                                               12
                                    Cite as 2016 Ark. 359

is mandatory and the clerical error exception and substantial compliance cannot be used as

a substitute for compliance with the statute. Finally, the failure to include an address at all,

or to include a P.O. Box, which is not a residence, does not meet the requirement of a

residence address. Thus, we disqualify the 3,329 challenged signatures in point three.

                                   IV. Canvasser Verification

       For her fourth point, Benca challenges 155 signatures because the canvasser verified

the petition before the voter signed it. The master found this to be a “clerical error.” As

discussed above, Ark. Code Ann. § 7-9-126 states that signatures shall not be counted if “the

canvasser verification is dated earlier than the date on which a petitioner signed the petition.”

Here, the statute was not complied with; therefore, we disqualify the 155 signatures

addressed in point four.

                             V. Canvasser Checked Improper Box

       For her fifth point, Benca challenges the signatures contained on certain petitions

because either the canvasser failed to check a box identifying whether he or she was paid or

was a volunteer, or the canvasser checked the incorrect box. Specifically, Benca challenges

2,212 signatures where the canvasser failed to check a box at all and 767 where a known paid

canvasser checked the volunteer box. The master found these errors to be “clerical errors”

and concluded that the petitions were substantially compliant. As discussed above, Ark. Code

Ann. § 7-9-108 sets forth the information that is required in a canvasser’s verification,

including the canvasser’s residence and an affirmation that the signatures on the petition were

made in the canvasser’s presence and are valid.          Section 7-9-109 provides a sample


                                               13
                                    Cite as 2016 Ark. 359

verification that includes a place for a canvasser to check whether he or she is a paid canvasser

or a volunteer, but stated in that section, sponsors and canvassers are not required to use that

particular form. Additionally, Ark. Code Ann. § 7-9-109 provides that only substantial

compliance is required and clerical errors are excused, stating that “[f]orms herein given are

not mandatory, and if substantially followed in any petition it shall be sufficient, disregarding

clerical and merely technical errors.” Ark. Code Ann. § 7-9-109(b). Therefore, we agree

with the master that the signatures were properly counted by respondent.

                         VI. Canvassers Personally Witness Signatures

       For her final point, Benca argues that some canvassers did not actually witness the

signing of petitions. Specifically, Benca challenged 2,543 signatures having been signed

without being witnessed by a canvasser. The master found as follows:

       In Count VI, Petitioner alleges that signatures should be disqualified because the
       canvasser did not witness the registered voter signing the petition. Petitioner’s
       evidence consisted of Joint Exhibit 7 which reflected 1603 signatures in this category,
       and at the hearing, an additional 940 signatures were added to this category. (Jt. Ex.
       11). Petitioner’s proof did not establish that 2543 signatures of registered voters were
       not witnessed by the canvasser. I find that Petitioner’s evidence, including testimony
       of witnesses and the Joint Exhibits, have failed to prove her allegation and these
       signatures are not disqualified.

       Here, Benca seems to argue that the two canvassers, Lenderman and Albrecht, lacked

credibility and that the master should have disqualified the signatures. However, Benca fails

to assert error in the master’s report; rather, she recites what was already submitted to the

master. Here, “the master heard the testimony and observed the witnesses, and was in a

much superior position to determine credibility.” Gen. Transp. Equip. v. Enter. Tools, 261
Ark. 205, 211 (1977). Therefore, we affirm the master on this point.

                                               14
                                    Cite as 2016 Ark. 359

       Based on the discussion above, pursuant to amendment 7, the sponsor intervenor was

required to submit a threshold number of 67,887 signatures to place the proposed Act on the

ballot. Here, we have disallowed a total of approximately 12,104 signatures, leaving

approximately 65,412 valid signatures, which is approximately 2,465 less than required to

satisfy our constitutional requirements. Therefore, the sponsor intervenor has failed to meet

the constitutional requirements, and we grant Benca’s petition.

       Finally, we must note that the dissent states that

       this original action . . . raises issues of fact, and the master found that “most of the
       Sponsor’s canvassers were volunteers and many of the canvassers . . . were only to be
       paid if sufficient funds were contributed to the petition drive in the future,” I would
       hold that sections 7-9-601 and 7-9-126(b)(3)(A) pertaining to paid canvassers are
       wholly inapplicable to the case at bar.

       This position treats this matter solely as a factual one, evades the applicable law, and

is not supported by decades of precedent regarding statutory interpretation. Here, pursuant

to Rule 53(e), the master made findings of fact and interpreted the laws at issue. See Ark. R.

Civ. P. (“The master shall prepare a report upon the matters submitted to him by the order

of reference, and, if required to make findings of fact and conclusions of law, he shall set them

forth in his report.) Accordingly, in her petition, Benca challenges those findings, including

the master’s legal interpretation, and we must address those issues. On countless occasions,

we have explained, “[I]t is for this court to decide what a statute means and we review issues

of statutory construction de novo.” Baker Refrigeration Sys., Inc. v. Weiss, 360 Ark. 388, 395,

201 S.W.3d 900, 903 (2005). Further, “[t]he mere fact that a statute may seem to be more

or less unreasonable or unwise does not justify a court in annulling it, as courts do not sit to


                                               15
                                   Cite as 2016 Ark. 359

supervise legislation. Courts do not make the law; they merely construe, apply, and interpret

it.” Sw. Bell Tel. Co. v. Roberts, 246 Ark. 864, 868, 440 S.W.2d 208, 210 (1969). Today, we

have simply interpreted the laws enacted by our General Assembly—“shall” means “shall”

and the Sponsor did not comply with the statutes.

       Petition granted.

       Mandate to issue immediately.

       GOODSON , J., concurs.

       BRILL, C.J., and DANIELSON , J., dissent.

       COURTNEY HUDSON GOODSON , Justice, concurring. I agree that the petition

must be granted for the reasons stated by the majority. I write separately to underscore the

concerns expressed by the dissenting opinion and the concurrence that I joined in McDaniel

v. Spencer, 2015 Ark. 94, 457 S.W.3d 641. As forewarned in Spencer, this case illustrates that

the General Assembly has made it unduly difficult for measures to be placed on the ballot.

       In Spencer, it was my view then, and it remains now, that Act 1413 of 2013

impermissibly impinges on the constitutional right of our citizens to propose laws and

amendments to the Arkansas Constitution. Without question, the Act imposes arduous and

burdensome requirements to the procedures for circulating and filing petitions for initiatives

and referenda. By erecting such obstacles, the Act imposes a chilling effect on the rights of

our citizens to initiate laws.

       Nonetheless, this court must abide by the legislation enacted by the General Assembly

and cast out the proposed measure based entirely on the strictures of the Act. Our decision


                                             16
                                    Cite as 2016 Ark. 359

rests on pure technicalities imposed by the Act. Otherwise, there is no allegation of fraud or

that the signatures collected were not genuine.

       The signature challenge here is by no means the only one of its kind in this election

season. Further demonstrating the difficulty of passing muster under the Act, the opponents

of two other measures mounted signature challenges alleging noncompliance with the

requirements of the Act. However, the questions presented in those original actions must be

decided another day because the signature aspect of those original actions was rendered moot

by this court’s holdings that the ballot titles for those measures were deficient. See Ross v.

Martin, 2016 Ark. 340, ___ S.W.3d ___; Lange v. Martin, 2016 Ark. 337, ___ S.W.3d ___.

Although other measures are on the ballot, those proposals did not garner a signature

challenge.

       The petition here failed to satisfy the onerous demands of the Act, even though there

is no allegation that the signatures were invalid in any other way. The result is that the wishes

of the citizens who signed the petition in good faith are being discarded, and the right of the

people to pass judgment on the proposal in the voting booth has been lost. As proven by this

decision, the Act places undue restrictions on the people’s venerable right to initiate laws and

amendments. Let us not forget that the first power reserved by the people is the initiative and

that the second power retained by them is the referendum. Ark. Const. art. 5, § 1. I lament

the result in this case; nonetheless, I honor the mandatory requirements of the Act.

       HOWARD W. BRILL, Chief Justice, dissenting.

              There is a long-standing tension in America between the ideals of direct
       democracy and the rule of law. In its simplest form, rule by democracy requires that
       the majority gets what it wants, but the rule of law requires not only respect for certain

                                               17
                                     Cite as 2016 Ark. 359

       procedures but also, as we know it today, respect for those who would oppose the
       majority.

              Nowhere in Arkansas law does one see this tension as clearly as in our perennial
       disputes over ballots for initiatives proposing new statutes or constitutional
       amendments.1

       This case concerns a proposed initiated act with the popular name, The Arkansas

Medical Cannabis Act, or Issue No. 7, on the November 8, 2016 general-election ballot.

Sponsored by the intervenor, Arkansans for Compassionate Care 2016 (“the sponsor”), this

act would legalize the medical use of marijuana and establish nonprofit cannabis-care centers

to be overseen by the Arkansas Department of Health. The majority holds that, contrary to

the master’s findings, the signatures supporting the proposed act are insufficient. I would

accept the master’s findings in this case and deny Benca’s petition. For this reason, I

respectfully dissent.

       Arkansas is in the midst of the biennial season of ballot initiatives. Citizens see

hundreds of thousands of dollars paid to canvassers––who receive five dollars a signature––

feuding marijuana advocates, out-of-state individuals and interests seeking enshrinement in

the 1874 Arkansas Constitution, undercover agents who videotape the gathering of signatures

on petitions, and an assault on the English language by acts and amendments of bewildering

complexity that astounds students of plain English. But these activities are the mere price to

be paid for the right granted to the people by the Arkansas Constitution.

       Since 1920, the people of Arkansas have had a unique power that is not granted under

the federal constitution. Amendment 7 gives to the people of the State of Arkansas the power
       1
        Steve Sheppard, Intelligible, Honest, and Impartial Democracy: Making Laws at the Arkansas
Ballot Box, or Why Jim Hannah and Ray Thornton Were Right About May v. Daniels, 2005 Ark.
L. Notes 123, 123 (footnotes omitted).

                                               18
                                        Cite as 2016 Ark. 359

“to propose legislative measures, laws and amendments to the Constitution.” See Ark. Const.

art. 5, § 1, amended by Ark. Const. amend. 7. Significantly, amendment 7 provides that “[i]n

the event of legal proceedings to prevent giving legal effect to any petition upon any grounds,

the burden of proof shall be upon the person or persons attacking the validity of the petition.” (Emphasis

added.)

        As background, the sponsor initially submitted 117,547 signatures. In accordance with

article 5, section 1 of the Arkansas Constitution, an initiative petition must contain at least

67,887 signatures of registered voters from at least fifteen counties. The Secretary of State

validated 77,516 signatures. Benca challenged 17,746 signatures. If those 17,746 signatures

were disqualified, then the sponsor would retain only 59,770 signatures—a number below the

constitutional requirement of 67,887.

        This original action filed by Benca raises issues of fact. See, e.g., Roberts v. Priest, 334
Ark. 244, 973 S.W.2d 797 (1998) (per curiam). Following this court’s directive in Benca v.

Martin, 2016 Ark. 301 (per curiam), the Honorable John B. Robbins, whom this court

appointed as master, filed an amended “Master’s Report and Findings of Fact” in which he

applied the election code to the facts of the instant case. He found that Benca had proved,

at best, that only 2,087 of the 77,516 signatures should be disqualified.

        The duties of a master are governed by Rule 53 of the Arkansas Rules of Civil

Procedure. That rule provides that this court shall accept the master’s findings of fact unless

they are clearly erroneous. See Stephens v. Martin, 2014 Ark. 442, 491 S.W.3d 451. A finding

of fact is clearly erroneous, even if there is evidence to support it, when, based on the entire




                                                   19
                                    Cite as 2016 Ark. 359

evidence, the court is left with the definite and firm conviction that the master has made a

mistake. See id.

       In this case, I would accept the master’s findings. Specifically, in count two, Benca

argues that 8,620 signatures, which were arguably collected by paid canvassers, should have

been disqualified because the sponsor failed to comply with Arkansas Code Annotated section

7-9-601. Benca contends that section 7-9-126(b)(3)(A) “mandates that none of these 8,260

signatures [should] be counted.”

       Section 7-9-601 pertains to the hiring and firing of paid canvassers while section 7-9-

126(b)(3)(A) concerns the counting of signatures by paid canvassers. Applying section 7-9-

601 to the facts, the master found as follows:

       The above requirements [of section 7-9-601] only apply to “paid” canvassers. The
       proof was undisputed that most of the Sponsor’s canvassers were volunteers and many
       of the canvassers who had been reported as “paid,” as well as many who had checked
       that they were “paid,” were only to be paid if sufficient funds were contributed to the
       petition drive in the future. Furthermore, it was undisputed that many of these
       canvassers were never in fact paid. Petitioner has not identified which of these
       canvassers fall into this category. Consequently, I cannot find how many, if any, of
       these 8,620 signatures should be disqualified.

       According to the master’s finding, Benca failed to prove which, if any, canvassers were

paid by the sponsor. This finding is supported by testimony presented at the hearing by

Melissa Fults, a sponsor of the petition from Saline County:

       I do want to respond [to] one thing, where they were talking about paid and then
       filing as volunteers. Unlike all the other initiatives that were out there, we didn’t have
       hundreds of thousands of dollars. So most of our people that ended up being paid
       canvassers were volunteers originally. And at one point, we thought we were going
       to get a donation. And so several said, “Yeah, put me on the list to be a paid
       canvasser. And when we didn’t get the money, they said, “Well, I’d rather just be a
       volunteer anyway.” . . . [S]ome of them were [paid] before they were supposed to be
       paid. But most of them didn’t get paid like they were supposed to. And a lot of them


                                              20
                                     Cite as 2016 Ark. 359

        didn’t even take the money once they were listed. . . . [The canvassers] wanted to get
        signed up as paid and then they realized we didn’t have a lot of money. And I told
        them, “No. We’ll pay you.” Because they had been volunteers, but most of them had
        been volunteers since 2011. Even though we had set them up, they refused to take
        money and they always marked volunteer. . . . They signed up as a paid canvasser early
        on, when we thought we were going to get the funding back in December. And then
        when we didn’t, they refused payment and they marked volunteer on all of them
        because they said they weren’t going to take money. . . . Most of these people are
        patients themselves or they have family members that are patients. They have stood
        out in the heat and the cold and done everything they possibly could to do this and
        to do it right. And for them to care enough about this to say you’ve signed me up as
        a paid canvasser but I’m not going to take any money, to take their signatures away
        is horrible. I’m sorry. It’s just — they did it because they cared. They didn’t do it for
        the money. Actually, a couple of them only became paid canvassers because the
        people that gave us the money said that if we didn’t get the people to take money for
        it and get payment, then we wouldn’t get any more money. And if you’ll look at our
        ethics report, a couple of them gave a huge chunk of that money back to the
        campaign.

        Because the master found that “most of the Sponsor’s canvassers were volunteers and

many of the canvassers . . . were only to be paid if sufficient funds were contributed to the

petition drive in the future,” I would hold that sections 7-9-601 and 7-9-126(b)(3)(A)

pertaining to paid canvassers are wholly inapplicable to the case at bar. Thus, given our

deference to the master’s findings, and given the constitutional provision expressly placing the

burden of proof on the challengers, Benca failed to meet that burden of proof, pursuant to

amendment 7. Accordingly, I agree with the master’s finding that the 8,620 signatures

challenged by Benca in count two should be counted. I would also accept the master’s report

in its entirety.

        While the sponsor’s canvassers did make some errors in the signature-gathering process,

I agree with the master’s findings that these errors are not a complete failure with regard to

the sufficiency of the signatures on the petition. The proposed act should remain on the



                                               21
                                    Cite as 2016 Ark. 359

ballot. The people should be permitted to vote on the initiative on November 8, and their

votes should be counted. For these reasons, I respectfully dissent.

       DANIELSON, J., joins.

       Benca & Benca, by: Patrick J. Benca, for petitioner.

       AJ Kelly, Deputy Secretary of State & General Counsel and Michael Fincher,
Associate General Counsel, for respondent.

       John Wesley Hall, for intervenor.




                                              22